IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : No. 685
                                           :
REAPPOINTMENT TO THE CIVIL                 : CIVIL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE                 :

                                         ORDER

PER CURIAM
         AND NOW, this 31st day of August, 2018, John J. Hare, Esquire, Philadelphia, is

hereby reappointed as a member of the Civil Procedural Rules Committee for a term of

three years, commencing November 1, 2018.